Electronically Filed
                                                       Supreme Court
                                                       SCWC-14-0001336
                                                       10-MAY-2016
                                                       08:35 AM

                         SCWC-14-0001336

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


  DISTRICT COUNCIL 50 OF THE INTERNATIONAL UNION OF PAINTERS AND
       ALLIED TRADES and ALOHA GLASS SALES & SERVICE, INC.,
                Petitioners/Plaintiffs-Appellants,

                               vs.

     CATHERINE P. AWAKUNI COLÓN, in her capacity as Director,
           Department of Commerce and Consumer Affairs,
                  Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-14-00001336; CIVIL NO. 13-1-3086-11)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and
    Circuit Judge Chang in place of Recktenwald, C.J., recused)

          Petitioners/Plaintiffs-Appellants’ Application for

Writ of Certiorari, filed on March 28, 2016, is hereby rejected.

          DATED: Honolulu, Hawaiʻi, May 10, 2016.

Michael A. Lilly and             /s/ Paula A. Nakayama
Valerie M. Kato
                                 /s/ Sabrina S. McKenna
for petitioners
                                 /s/ Richard W. Pollack
Bryan C. Yee and
Rodney J. Tam                    /s/ Michael D. Wilson
for respondent                   /s/ Gary W.B. Chang